Case 1:19-cv-01907-PEC Document 8 Filed 01/24/20

LEGALLY INTERESTED PARTY(S):
M.D.N.M.- Human Rights Violations and Records/I.C.J.- U.N.
ICC- Resolution adopted by General Assembly 60/NAAIP
U.S. Department of Justice: Office of the Atty. General
U.S. Deparment of Interior
Tchou Tchouma Tchoupitoulas Nation:
Hvishi Opa Luksi, Tribal Chief

c/o: 1527 Gause Blvd. #293

Slidell Louisiana U.S.A.

Real Land: Tchou Tchouma Tchoupitoulas National Territory
U.C.C, 1-103, 1-308, 9-311

IN THE U.S. FEDERAL CLAIMS COURT
717 Madison PI NW, Washington, DC 20439

Tchou Tchouma Tchoupitoulas Nation

Page 1 of 4

_ |) Indian Territory 18 U.S.C.1151, 8 USC 1401(b)
} 42 USC 1981, 18 USC 241, 242

Claimant, }

)

)
Vs. Case No.: 1:19-cy-01907-PEC

|

\ludge Patricia E. Campbell-Smith

| )
UNITED STATES, ) Fourteenth Amendments; U.S.C. Article VI

a Federal Government Body Corporate.

|
Respondents )
Tribal Peoples

+

Universal Declaration of Human Rights &
y Rights of Indigenous Peoples/ U.N.D.R.L.P./
A.D.R.I.P., ILO 169 Indigenous and

Convention, 1989, Foreign Sovereignty
| Immunities Act 28 USC 1601, The International
ae | Covenant of Civil &Political Rights |

 

OBJECTION TO THE STAY OF PROCEEDINGS / NOTICE OF SPECIAL

APPEARANCE

I Shikoba-Hatukchaya: Luksi am past the age of maturity to make this affidavit
and the facts herein and am mentally competent to make this Official Affidavit of

Facts for the Record. I Shikoba-Hatukchaya: Luksi have personal knowledge of the

facts in this affidavit,

AFFIDAVIT OF FACT
Page 1 of 3

 
Case 1:19-cv-01907-PEC Document 8 Filed 01/24/20 Page 2 of 4

MY HONORS, COMES NOW, Shikoba-Hatukchaya: Luksi, of the N.A.A.LP.,
Plenary Authorization No. 713510999, with contractual fiduciary responsibilities to the
TCHOU TCHOUMA TCHOUPITOULAS NATION, specially appearing with letter of
assignment, to present the VERIFIED CLAIM against the UNITED STATES for case
no. 1:19-cv-01907-PEC and to OBJECT TO THE ORDER FOR STAY; moving this
Court and the Clerk of the Court, to serve all parties involved immediately, to expedite
the return of the property needed as evidence in the state proceedings. To stay this case
would enable the UNITED STATES, by and through D.O.J. and F.B.L, public body
corporate entities, to further obstruct justice, as is occurring presently in the state

proceedings.

Affiant, by: dw kal OW tan ee oy

“NAAIP Member No. 713510999)
Shikoba Hatukchay Luksi, ibe y Trustee
c/o: 1527 Gause Boulevard #293

Slidell Louisiana USA [ZIP EXEMPT]

De Jure Soli, Sanguinis, Coronea
Without Prejudice; U.C.C. 1-207/1-308, 1-103, 9-311
TCHOU TCHOUMA TCHOUPITOULAS NATION
shikoba.a.luksittt@gmail.com
504-756-2380

Page 2 of 3
Case 1:19-cv-01907-PEC Document 8 Filed 01/24/20 Page 3 of 4

 

 

JURAT
State of Louisiana )
)ss
County Of On leans )
Subscribed and sworn to before agent ho UU iS 4 fie gle 5 A fe » anotary
public in and for the County of__-—§ Ke KS , State of
Louisiana, on this / S , day of , | AnvU MAY 22 20%9-by Shikoba

 

Hatukchaya Luksi, who proved to this agent on the basis of satisfactory evidence that

Shikoba Hatukchaya Luksi executes the within document, and swears, and declares that

Shikoba Hatukchaya Luksi autographs said within document in capacity of being the liv-

ing principal, attorney in fact, and authorized representative. |

WITNESS my hand and official seal. |

LOWS 4, @BRDES, JP.

NOW NC, OseOS

Page 3 of 3
 

 

Case 1:19-cv-01907-PEC Document 8 Filed 01/24/20 Page 4 of 4

    

TR Vidteuinc Tebow foules htop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ 1507 Ga Enordor> I II
Slolell lonigiana Rep. Us A [ziP Cxemery | 7018 2250 OOOL 7178 S976
1¥ use 1/5]

on ee

a
-36
000 20439 R2304H108528
‘

(ere | 5. Eedoral Clams (surt
U7) Madison ELNW

bach rf DC ae 84

   

Viily10 WwHadas 40 LYNOO'S'N

Si
| Tuan AHL JO 30140

|

a
=O
re Ti
mm
Ss om

CO

 

 
